UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2148



TAO OF SYSTEMS INTEGRATION, INCORPORATED,

                                             Plaintiff - Appellant,

          versus


ANALYTICAL SERVICES & MATERIALS, INCORPORATED;
JALAIAH UNNAM; VENKI SUBBIAH VENKAT, formerly
known as Subbiah Venkateswaran,

                                            Defendants - Appellees,

          and


SIVA MANGALAM,

                                                         Defendant.



                            No. 04-2149



TAO OF SYSTEMS INTEGRATION, INCORPORATED,

                                             Plaintiff - Appellee,

          and


SIVA MANGALAM,

                                     Counter Defendant - Appellee,
           versus


ANALYTICAL SERVICES & MATERIALS, INCORPORATED;
JALAIAH UNNAM; VENKI SUBBIAH VENKAT, formerly
known as Subbiah Venkateswaran,

                                         Defendants - Appellants.


Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-03-67-4)


Argued:   May 25, 2005                   Decided:   August 5, 2005


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Gregory Neil Stillman, HUNTON & WILLIAMS, Norfolk,
Virginia, for Appellant/Cross-Appellee. Alan Dale Albert, David
Kegebein Sutelan, LECLAIR RYAN, P.C., Norfolk, Virginia, for
Appellees/Cross-Appellants. ON BRIEF: Brent L. VanNorman, HUNTON
& WILLIAMS, Norfolk, Virginia, for Appellant/Cross-Appellee.
George H. Bowles, TROUTMAN SANDERS, L.L.P., Virginia Beach,
Virginia, for Appellees/Cross-Appellants.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      This case stems from a dispute arising from a series of bids

by rival engineering firms seeking to provide services to NASA.

Tao of Systems Integration, Inc., appeals from the district court’s

grant of summary judgment in favor of Analytical Services and

Materials, Inc. (ASM) on Tao’s Lanham Act claim.       ASM appeals from

the district court’s grant of summary judgment in favor of Tao on

ASM’s trade secrets misappropriation claim and from the district

court’s refusal to grant summary judgment in favor of ASM on Tao’s

trade secrets misappropriation claim.     We have reviewed the record

and   considered   the   parties’   arguments   and   find   them   to   be

meritless. Accordingly, we affirm on the reasoning of the district

court.   (J.A. at 3136-61.)

                                                                AFFIRMED




                                    3